                1 BRIAN E. LUNT, ESQ.
                  Nevada Bar No. 11189
                2 EDWARD M. BERNSTEIN & ASSOCIATES
                3 500 South Fourth Street
                  Las Vegas, Nevada 89101
                4 Tel.: (702) 471-5624
                  Fax: (702) 385-4640
                5 E-Mail: blunt@edbernstein.com
                6 Attorney for Plaintiff
                7                             UNITED STATES DISTRICT COURT
                                                     DISTRICT OF NEVADA
               8                                                ***
                 BENEDICT SPANO, an individual,                     CASE NO.: 2:19-cv-02057-APG-NJK
               9
                                        Plaintiff,                  JOINT STIPULATION AND ORDER FOR
              10
                                                                    (14) DAY EXTENSION OF TIME FOR
              11 vs.                                                PLAINTIFF’S RESPONSE TO
                                                                    DEFENDANT’S PENDING MOTION TO
              12 LIBERTY MUTUAL INSURANCE COMPANY, a                DISMISS PLAINTIFF’S COMPLAINT ECF
                 Foreign Corporation; DOES I through X; and ROE     No.: [10]
              13 CORPORATIONS XI through XX, inclusive,
              14                                                    [SECOND REQUEST]
                                        Defendants.
              15
              16
                             COMES NOW, Plaintiff, BENEDICT SPANO (hereinafter referred to as “Plaintiff”), by and
              17
                      through his attorneys, the law firm of EDWARD M. BERNSTEIN & ASSOCIATES, and Defendant,
              18
                      LIBERTY MUTUAL INSURANCE COMPANY (hereinafter “Defendant”), by and through his counsel
              19
                      of record, Andrew C. Green, Esq. of KOELLER, NEBEKER, CARLSON & HALUCK, LLP, and
              20
                      hereby submit this joint stipulation and proposed order to extend the deadline for Plaintiff's response to
              21
                      the pending motion to dismiss by Defendant (ECF #7.) The parties previously requested the time for
              22
                      Plaintiff to respond to the pending motion to dismiss Plaintiff’s Complaint be extended by fourteen (14)
              23
                      days (ECF #10.) At this time, the parties request the time for Plaintiff to respond to the pending motion to
              24
              25 dismiss Plaintiff’s Complaint shall be extended by fourteen (14) days, so that any response by Plaintiff
              26 would be due to the Court no later than January 16, 2020. The extension of time requested by the parties
              27 herein is due to the parties’ ongoing communications for potential resolution of the matter by non-judicial
              28 means, and the extension requested herein is intended to permit the parties to complete their
  EDWARD M.
  BERNSTEIN
 & ASSOCIATES
ATTORNEYS AT LAW
 500 SO. FOURTH ST.
      LAS VEGAS,
   NEVADA 89101
     (702) 240-0000                                                       1
                1 communications in that regard prior to expiration of the extended deadline for Plaintiff to respond to the
                2 motion to dismiss.
                3              RESPECTFULLY SUBMITTED this 2nd day of January, 2020.
                4
                      DATED this 2nd day of January, 2020.                DATED this 2nd day of January, 2020.
                5
                6 KOELLER NEBEKER CARLSON                                 EDWARD M. BERNSTEIN & ASSOCIATES
                   & HALUCK, LLP
                7
                8                                                         By:       /s/Brian E. Lunt
                      By:       /s/Andrew C. Green                              BRIAN E. LUNT, ESQ.
                9           ANDREW C. GREEN, ESQ.                               Nevada Bar No. 11189
                            Nevada Bar No. 9399                                 500 South Fourth Street
              10            400 S. 4th Street, Suite 600                        Las Vegas, NV 89101
                            Las Vegas, NV 89101                                 Attorneys for Plaintiff,
              11            Attorneys for Defendant,                            BENEDICT SPANO
                            LIBERTY MUTUAL INSURANCE
              12            COMPANY
              13
                                                                         ORDER
              14
                               Consistent with the foregoing stipulation, the parties’ joint request to extend the time for Plaintiff
              15
                      to respond to the pending motion to dismiss Plaintiff’s Complaint (ECF #7) by fourteen (14) days IS
              16
                      GRANTED. Any response by Plaintiff will be due to the Court no later than January 16, 2020.
              17
              18
              19
                                                                           ___________________________________________
              20                                                           UNITED STATES DISTRICT JUDGE
                                                                           UNITED  STATES2,MAGISTRATE
                                                                           Dated: January   2020.       JUDGE
              21
              22                                                           DATED:___________________________________
              23
              24
              25
              26
              27
              28
  EDWARD M.
  BERNSTEIN
 & ASSOCIATES
ATTORNEYS AT LAW
 500 SO. FOURTH ST.
      LAS VEGAS,
   NEVADA 89101
     (702) 240-0000                                                         2
                1                                    CERTIFICATE OF SERVICE
                2         The undersigned hereby certifies that on the 2nd day of January, 2020, I served a copy of the
                3 foregoing JOINT STIPULATION AND ORDER FOR (14) DAY EXTENSION OF TIME FOR
                4 PLAINTIFF’S RESPONSE TO DEFENDANT’S PENDING MOTION TO DISMISS
                5 PLAINTIFF’S COMPLAINT ECF No.: [10] by filing a true copy thereof with the Clerk of the Court
                6 using the CM/ECF System to be served upon all parties using the CM/ECF System.
                7
                                                           /s/ Alicia Lutz
                8                                     An Employee of
                                                      EDWARD M. BERNSTEIN & ASSOCIATES
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
  EDWARD M.
  BERNSTEIN
 & ASSOCIATES
ATTORNEYS AT LAW
 500 SO. FOURTH ST.
      LAS VEGAS,
   NEVADA 89101
     (702) 240-0000                                                3
